 





EMPLOYMENT AGREEMENT AMENDMENT

 

THIS EMPLOYMENT AGREEMENT AMENDMENT (the “Amendment”) is entered into effective
as of January I, 2018 (the “Effective Date”), is between Rhino GP LLC
(“Employer”) and William L. Tnorto (“Employee”).

 

WITNESSETH

 

WHEREAS, Employee is currently employed by Employer pursuant to an Employment
Agreement dated December 30, 2016 (the “Prior Agreement”).

 

WHEREAS, Employer and Employee now desire to amend the Prior Agreement, and have
executed this Amendment to evidence the terms of their agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1. Section 3 of the Prior Agreement is hereby deleted and replaced in its
entirety with the following language:

 

“Base Salarv. The Employer shall pay Executive a base salary (the “Base
Salary”)at the initial annual rate of $435,000 per year, which Base Salary shall
be evaluated annually for potential increase, payable in regular installments in
accordance with the usual executive payroll practices of Employer. “

 

2. All other terms and conditions in the Prior Agreement shall remain unchanged
except to the extent specifically modified herein.

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

  EMPLOYEE:           /s/ William L. Tuorto   Name: William L. Tuorto        

EMPLOYER:



      RHINO GPLLC:       By: /s/ Richard A. Boone   Title: Richard A. Boone  
Name: President and Chief Executive Officer

 



 

 

 